NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1

               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 26, 2020*
                               Decided August 27, 2020

                                        Before

                     MICHAEL S. KANNE, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     AMY C. BARRETT, Circuit Judge

No. 20-1859

CHARLES RYAN WEINSCHENK,                         Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.

      v.                                         No. 1:20-cv-00829-TWP-MPB

CENTRAL INTELLIGENCE AGENCY, et al.,             Tanya Walton Pratt,
    Defendants-Appellees.                        Judge.


                                      ORDER

       Charles Weinschenk sued the Central Intelligence Agency, the Federal Bureau of
Investigation, the Indiana State Police, and Noblesville Schools, alleging that they
conspired for more than 20 years to force him into “a life of poverty, carpentry, and
deviant associations.” But the connection between the locations, dates, people, and
events he mentions is unclear. The first incident in his amended complaint occurred in

      *  The defendants were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 20-1859                                                                            Page 2

1997, when, for reasons unknown, a “hacker” asked Weinschenk to delete a family
photo; the last occurred in 2018, when FBI agents harassed him online and stalked him.
Of its own accord, the district court dismissed the pro se amended complaint as
frivolous, even though Weinschenk had paid the filing fee and was not subject to the
screening requirement of 28 U.S.C. § 1915(e)(2).

        Weinschenk challenges the ruling that his suit was frivolous and asserts that, if
his complaint is liberally construed, he stated a claim that the defendants have subjected
him to civil rights violations for 20 years. We begin by noting that the district court said
that the complaint was dismissed both “as frivolous” and “for failure to state a claim
upon which relief can be granted.” But when the plaintiff is not proceeding
in forma pauperis, only frivolousness can justify the sua sponte dismissal without
giving notice and the opportunity to respond. Aljabri v. Holder, 745 F.3d 816, 819
(7th Cir. 2014); Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003). Here, we are satisfied
based on the balance of the order that the court indeed found the complaint frivolous. It
began by noting its “ample authority to dismiss frivolous or transparently defective
suits,” Hoskins, 320 F.3d at 763, then listed a number of the complaint’s confusing and
unrelated allegations, and concluded by stating that “a suit is frivolous if it is apparent
from reading the complaint . . . that the case is going nowhere,” Carter v. Homeward
Residential, Inc., 794 F.3d 806, 807 (7th Cir. 2015).

       Dismissing the case as frivolous was not an abuse of discretion. See Gladney v.
Pendleton Corr. Facility, 302 F.3d 773, 774–75 (7th Cir. 2002) (dismissal for factual
frivolousness is reviewed deferentially). A complaint is factually frivolous if the
allegations are clearly baseless, irrational, fanciful, delusional, or wholly incredible.
Felton v. City of Chicago, 827 F.3d 632, 635 (7th Cir. 2016) (citing Denton v. Hernandez,
504 U.S. 25, 32–33 (1992)). Weinschenk’s allegations fit that description. His complaint
alleges that over the span of 20 years, defendants gave him Viagra when he was a high
school student, attempted to “wipe out [his family] line” through the destruction of his
DNA, forced him to play “the role of Jesus” in a skit in a courtroom, circled his house
with helicopters “in line with a fake serial killer narrative,” and “dressed up as the uni-
bomber and followed closely behind [him] on a [walking] trail.” He only just
discovered these allegations, he says, because the CIA fed him a memory-inhibiting
substance to cover everything up. Given the facially incredible nature of these
allegations, the district court appropriately dismissed his suit as frivolous.

                                                                                  AFFIRMED